Citation Nr: 0732802	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  00-10 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.  

2.  Entitlement to an increased evaluation for residuals of a 
right shoulder fracture with resection of distal clavicle, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


REMAND

The veteran served on active duty from March 1978 to March 
1985.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a March 2007 Order of the U.S. Court of 
Appeals for Veterans Claims (Court).  

In a January 2006 decision, the Board denied entitlement to 
service connection for a cervical spine disability and 
entitlement to an increased evaluation for residuals of a 
right shoulder fracture with resection of distal clavicle.  
The veteran appealed the Board's decision to the Court.  In 
March 2007, the parties filed a Joint Motion for an Order 
Vacating the Board Decision and Incorporating the Terms of 
this Remand (Joint Motion).  By Order entered March 17, 2007, 
the Court granted this motion, and remanded the claims for 
compliance with the instructions in the Joint Motion.  

The Joint Motion indicates that the Board failed to ensure 
compliance with the terms of its October 2003 remand 
regarding the claim for entitlement to service connection for 
a cervical spine disability.  More specifically, apparently 
on the basis that the examiner did not discuss medical 
evidence of record that the parties considered to be relevant 
to the opinion, the parties concluded that the VA examiner 
who conducted the January and July 2004 examinations did not 
review the claims folder as instructed in the October 2003 
remand.  The Joint Motion also indicates that the Board did 
not provide an adequate statement of reasons or bases for 
denying the veteran's claim for increased rating.  In 
particular, the Board failed to consider relevant evidence, 
misapplied the law with regard to factors to be considered in 
determining whether the veteran has any functional 
impairment, and did not correctly adjudicate the issue of 
whether an extraschedular rating was warranted.  

In a July 2007 brief, the veteran's representative notes that 
an April 2004 magnetic resonance imaging (MRI) showed 
flattening of the posterolatereal aspect of the superior 
humeral head suggesting inferior labral tear, an anterior 
hooked acromion with thickening at the coracoid acromional 
ligament, and tendinopathy of the supraspinatus tendon.  The 
veteran's representative contends that these findings should 
be considered as additional bases for rating the veteran's 
right shoulder disability.  In particular, it is argued that 
the service-connected right shoulder disability should be 
given an additional rating using Diagnostic Code 5010, for 
arthritis due to trauma.  The Board finds that an examination 
is necessary to determine whether the service-connected 
disability - history of right shoulder fracture with 
resection of the distal clavicle - includes arthritis due to 
trauma and, if so, whether a separate rating should be 
assigned using Diagnostic Code 5010.    

In light of the Joint Motion and July 2007 brief, the Board 
finds that further development is needed before a decision 
can be issued on the merits of the veteran's claims.  Such 
development would ensure that his due process rights, 
including those associated with the duties to notify and 
assist, are met.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2007).  

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  Obtain the veteran's treatment 
records from the VA Medical Center in 
Bedford, Massachusetts, and the Community 
Based Outpatient Clinic in Lynn, 
Massachusetts, since February 2005.  

2.  Schedule the veteran for an 
examination for the purpose of 
ascertaining the current diagnosis or 
diagnoses involving his cervical spine.  
For each diagnosis, the examiner should 
indicate whether it is at least as likely 
as not (i.e., probability of 50 percent 
or greater) that the diagnosed disability 
is related to service or to the service-
connected right shoulder disorder.  The 
claims folder must be provided to and 
reviewed by the examiner.  Because the 
parties inferred that the claims folder 
had not been reviewed by the previous 
examiner, the examiner should 
specifically indicate in the examination 
report whether the claims folder was 
reviewed.  The examiner should explain 
the reason(s) for the opinion(s).  

3.  Schedule the veteran for an 
examination for the purpose of 
ascertaining the current severity of his 
service-connected residuals of a right 
shoulder fracture with resection of 
distal clavicle.  All appropriate tests 
and studies should be accomplished and 
all clinical findings should be reported 
in detail.  The examiner is also asked to 
provide an opinion regarding whether the 
symptoms noted on the April 2004 MRI 
report are part of or secondary to the 
veteran's service-connected right 
shoulder disability.  The examiner should 
also specifically indicate whether the 
veteran has arthritis of the right 
shoulder joint due to trauma and, if so, 
whether it is related to the trauma 
sustained during service.  The claims 
folder must be provided to and reviewed 
by the examiner.  The examiner should 
explain the reason(s) for the opinion(s).  

4.  Thereafter, readjudicate the claims.  
Specifically consider whether the 
service-connected disability includes 
arthritis due to trauma and, if so, 
whether a separate rating should be 
assigned using Diagnostic Code 5010.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



